GRISSOM, Chief Justice.
Mary C. and Charles R. Jones, individually and as next friends of Karla M. and Mike Jones, sued Hal K. Simmons and his minor son, Chris Edward Simmons, for damages for personal injuries and property damages caused by an automobile collision. In a trial to the court, judgment was rendered for the plaintiffs against the defendants, jointly and severally, for $550.00. Hal K. Simmons and Chris Edward Simmons have appealed.
Appellants’ first point is that the court erred in rendering judgment against *920Hal K. Simmons because his negligence was not even alleged. Appellees concede that they are not entitled to judgment against Hal K. Simmons and the judgment as to him is reversed and judgment is rendered that said plaintiffs take nothing.
All other points of error are based upon appellants’ contention that the court erred in rendering judgment against Chris Edward Simmons because its finding that Mary C. Jones was not guilty of contributory negligence was against the great weight and preponderance of the evidence; that the court erred in awarding damages for injuries suffered by Mary C., Karla M. and Mike Jones because there was no evidence to support the findings that are the basis for the award and that there was no evidence to support the award of $50.00 damage to appellees’ automobile.
Appellants have not filed a Statement of Facts and we are unable to pass upon the questions of whether the findings thaat are the basis for said judgment have no evidence to support them or they are so against the great weight and preponderance of the evidence as to be manifestly unjust. The judgment against Chris Edward Simmons is affirmed. The judgment is reversed and rendered in part and in part affirmed.